Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . map
Notice to Applicant
Claims 1-17 have been examined in this application. This communication is the
first action on the merits. As of the date of this communication, Information Disclosure Statement (IDS) filed on 12/07/2021 and 1/28/2022  is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-10 are direct to a system, for predicting emotion and Claims 11-17 is directed to a method for predicting emotion. Claim 1 recites a system for predicting emotion, and Claim 11 recites a method for predicting emotion, which includes acquiring a behavior history of a first user of a plurality of users; determining a first level of a specific emotion based on the behavior history; predicting a second level of the specific emotion in a specific place at a specific date and time, based on a relation between the emotion history and at least one of the specific date and time, or the specific place; and generating an emotion forecast map based on the second level of the specific emotion, wherein the emotion forecast map corresponds to an image that includes icons that indicate the second level of the specific emotion at the specific date and time.  As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “Methods of Organizing Human Activities ” – managing personal behavior. Other than reciting a “system”, “processing circuitry”, “storage device”, nothing in the claim elements preclude the step from being a “Method of Organizing Human Activities ” – managing personal behavior.  Accordingly, the claim recites an abstract idea.  
This judicial exception is not integrated into a practical application. The claims primarily recite the additional element of using computer components to perform each step. The  “system”, “processing circuitry”, “storage device” is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a computer component. See MPEP 2106.05(f). Claim 1 and 11 recite” storing an emotion history, the first level of the specific emotion, and a date and time and a position at which the specific emotion occurs” are considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g).  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims also fail to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  In particular, there is a lack of improvement to a computer or technical field in behavioral analysis. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of  storing an emotion history, the first level of the specific emotion, and a date and time and a position at which the specific emotion occurs; is insufficient to amount to significantly more. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.   With regards to receiving data and step 2B, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information). With regards to training and using a machine learning model and Step 2B, the machine learning is solely used a tool to perform the instructions of the abstract idea.
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same function(s) in combination as each element performs separately. The claim is not patent eligible. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.
Dependent Claims 2-10 and 12-17 recite acquire image data of the first user; recognize, from the image data, an item associated with an occurrence of the specific emotion; and store the item as the emotion history; extract the item associated with the occurrence of the specific emotion from the emotion history, wherein the image further includes the extracted item; transmit the emotion forecast map that displays the emotion forecast map to the first user; the item is held by the first user, the item is associated with a first happiness strength that corresponds to the first level of the specific emotion; predict a second happiness strength of the first user based on a future schedule of the first user, the first happiness strength of the first user stored as the emotion history, and the item; and recommend the item to the first user; specify, based on schedules of the plurality of users, the first user located near the specific place at the specific date and time; extract, based on the emotion history, the first level of the specific emotion associated with the specific date and time and the specific place; and predict the second level of the specific emotion in the specific place at the specific date and time based on the extracted first level of the specific emotion; predict the second level of the specific emotion of the first user in the specific place at the specific date and time, based on a future schedule of the first user and the first level of the specific emotion of the first user stored as the emotion history; extract, from the emotion history, a second user of the plurality of users, wherein a preference of the second user is similar to a preference of the first user; specify, based on a schedule of the second user, the first user located near the specific place at the specific date and time; extract, based on the emotion history, the first level of the specific emotion associated with the specific date and time and the specific place; and predict the second level of the specific emotion in the specific place at the specific date and time based on the extracted first level of the specific emotion; wherein the behavior history further includes at least one of a facial expression of the first user or a voice of the first user, and perform emotion recognition based on the voice of the first user and perform language analysis on text included in the voice of the first user; receive a request for the emotion forecast map in the specific place at the specific date and time from an external device; predict the second level of the specific emotion in the specific place at the specific date and time, based on the relation of the specific date and time and the specific place, and the emotion history; generate the emotion forecast map based on the second level of the specific emotion; and transmit the generated emotion forecast map; receive the request for the emotion forecast map of a second user of the plurality of users, a preference of the second user is similar to a preference of the first user in the specific place at the specific date and time, and extract, from the emotion history, the second user; specify, based on a schedule of the second user, the first user located near the specific place at the specific date and time; predict the second level of the specific emotion in the specific place at the specific date and time based on the emotion history of the first user; generate the emotion forecast map based on the second level of the specific emotion; and transmit the emotion forecast map for the second user and further narrowing the abstract idea. These recited limitations in the dependent claims do not amount to significantly more than the above-identified judicial exceptions in Claims 1 and 11.  Regarding Claims, 2-3, 9-10, 12-13,  and the additional elements of “external device” , “processing circuitry”,” storage device”, and “communication network”, it is M2106.05(d)- Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 

obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guerts et al., US Publication No. 20140350349A1 [hereinafter Guerts] in view of Liu et al., US Publication No US 20160232131A1 [hereinafter Liu]. 
Regarding Claim 1, 
Liu teaches
An information processing system, comprising: processing circuitry configured to: acquire a behavior history of a first user of a plurality of users; (Guerts Par. 9-“ The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; determining activity data representative of an activity of the user taking place in the particular time interval; and recording in the history log activity data that is representative of the activity and that is associated with the particular time interval.; Par. 11 “); 
determine a first level of a specific emotion based on the behavior history; (Guerts Par. 16-17-“ In an embodiment of the method of the invention, the associating of the emotional state with the biosensor data comprises: receiving first context data submitted by the user via the data network and associated with the particular time interval, the first context data being representative of the emotional state as interpreted by the user; and including the first context data into the emotion data. The emotional state of the user during the particular time interval is represented by the first context data received from the user via the data network.”; Par. 49); 
control the storage device to store, as an emotion history, the first level of the specific emotion, a date and time and a position at which the specific emotion occurs, and the associated first keyword; (Guerts “Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 22-"Accordingly, the first context data is generated by, or under control of, the user and forms an interpretation by the user of the emotional state of the user. Alternatively, or in combination with the first context data, the emotional state of the user may be inferred from the biosensor data itself."; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 98- computer system; Par. 45.";Par.58)
and generate an emotion forecast map based on the second level of the specific emotion, wherein the emotion forecast map corresponds to an image that includes icons that indicate the second level of the specific emotion at the specific date and time. (Guerts Par. 30;Par. 37-38; Par. 66-68“ The first context data may be formed by explicit user-input entered via, e.g., a user-interface (not shown) of his/her communication device or a user-interface (not shown) of his/her biosensor sub-system. The explicit user-input is configured so as to be indicative of this user's current emotion. For example, the user-interface may provide a menu of a plurality of pre-configured selectable options, each particular one of the options being indicative of a particular one of a plurality of emotions. The options may be presented in a graphical part of the user-interface, for example, as icons or graphical symbols, as colors or as words or expressions in a written natural language. Selecting a particular one of the options from the menu generates the first context data representative of the particular emotion associated with the particular option as selected by the user. As another example, the user-interface is configured for speech-to-data conversion, and the user may enter a voice command indicative of his/her currently emotion as felt.”)

Guerts discloses identifying an emotion and the feature is expounded upon by Liu:
predict a second level of the specific emotion in a specific place at a specific date and time, based on a relation between the emotion history and at least one of the specific date and time, or the specific place; (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information."; Par. 81- processor, server, network; Par. 126-[emotion history]- “For example, prior to executing the particular action using the output device, the recommendation system can determine the current emotional state of the user and, upon determining that the emotional state of the user is "angry" based on user data, can inhibit the action from being executed on the output device. In another example, the recommendation system can determine that the particular action can be executed on the output device upon determining that the emotional state of the user is anything except for "angry"--e.g., as the recommendation system has determined from historical user data that actions taken by one or more output devices are not well received when the user is experiencing an "angry" emotional state.”; Par. 88)

Guerts and Liu are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Guerts to improve upon the emotional state data analysis, as taught by Liu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Guerts with the motivation of determining one or more goals or objectives associated with the user, and recommend one or more actions that may impact the physical state, emotional state, and/or behavioral disposition associated with the user (Liu Par.34).

Regarding Claim 2 and Claim 12, Guerts in view of Liu teach the information processing system according to claim 1, wherein the processing circuitry is further configured to: … and The information processing method according to claim 11, further comprising:
acquire image data of the first user; recognize, from the image data, an item associated with an occurrence of the specific emotion; and control the storage device to store the item as the emotion history.  (Guerts Par.31-“ As discussed above with reference to the first context data, the second context data may have been compiled by the user and may take the form of, e.g., a personal text message, a picture or video clip taken by the user's camera or selected from a web page on the Internet, a user-designed icon, etc. “; 32-" The home entertainment network may then be configured to identify the user from the images captured by the camera and to determine the emotional state of the user from these images, and to have the emotional states time-stamped and uploaded to the service provider so as to have the various emotional states correlated in the history log with the electronic content consumed.; Par. 45.";Par. 58)
Regarding Claim 3 and Claim 13, Guerts in view of Liu teach The information processing system according to claim 2, wherein the processing circuitry is further configured to: … and The information processing method according to claim 11, further comprising:
extract the item associated with the occurrence of the specific emotion from the emotion history, wherein the image further includes the extracted item; and transmit the emotion forecast map to an external device that displays the emotion forecast map to the first user.  (Guerts Par.31-“ Accordingly, details of the activity of the user (i.e., details of the electronic content information consumed by this user) can be extracted from the consumption history, such as genre, title, topical aspects of the electronic content information consumed as well as the time intervals wherein the electronic content information was consumed. The consumption history may be uploaded to the service provider. The user may be wearing a mobile biosensor generating time-stamped biosensor data that can be correlated with the time-intervals registered in the consumption history as received at the service provider.”; Par. 66-68)
Regarding Claim 3 and Claim 13, Guerts in view of Liu teach The information processing system according to claim 2, wherein the processing circuitry is further configured to: … and The information processing method according to claim 11, further comprising:
extract the item associated with the occurrence of the specific emotion from the emotion history, wherein the image further includes the extracted item; and transmit the emotion forecast map to an external device that displays the emotion forecast map to the first user.  (Guerts Par.31-“ Accordingly, details of the activity of the user (i.e., details of the electronic content information consumed by this user) can be extracted from the consumption history, such as genre, title, topical aspects of the electronic content information consumed as well as the time intervals wherein the electronic content information was consumed. The consumption history may be uploaded to the service provider. The user may be wearing a mobile biosensor generating time-stamped biosensor data that can be correlated with the time-intervals registered in the consumption history as received at the service provider.”; Par. 66-68)
Regarding Claim 4 and Claim 14, Guerts in view of Liu teach The information processing system according to claim 2, wherein the processing circuitry is further configured to: … and The information processing method according to claim 13, ...:
Guerts disclose emotional state and the following feature is expounded upon by Liu:
wherein the item is held by the first user, the item is associated with a first happiness strength that corresponds to the first level of the specific emotion, and the processing circuitry is further configured to: predict a second happiness strength of the first user based on a future schedule of the first user, the first happiness strength of the first user stored as the emotion history, and the item; and recommend the item to the first user (Liu Par. 43-45-“ For example, data source 110 can include any suitable sensor that can gather and/or provide data relating to a user, such as an image sensor (e.g., a camera, a video recorder, etc.), an audio sensor (e.g., a microphone, a sound lever meter, etc.), ...In another example, data source 110 can include a computing device, such as a desktop, a laptop, a mobile phone, a tablet computer, a wearable computing device, etc. Examples of data provided by such a computing device can include user generated data (e.g., text inputs, photos, touch inputs, etc.), user application generated data (e.g., data provided by a social networking application, a messaging application, a photo sharing application, a video sharing application, a media player application, etc.), data generated by one or more sensors resident on the computing device (e.g., an image sensor, a GPS, a sensor that is capable of measuring one or more biological parameters, etc.), and/or any other suitable data relating to the user. ...”; Par. 51-“ As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information.”; Par. 64).

Guerts and Liu are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Guerts to improve upon the emotional state data analysis, as taught by Liu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Guerts with the motivation of determining one or more goals or objectives associated with the user, and recommend one or more actions that may impact the physical state, emotional state, and/or behavioral disposition associated with the user (Liu Par.34).

Regarding Claim 5 and Claim 15, Guerts in view of Liu teach The information processing system according to claim 2, wherein the processing circuitry is further configured to: … and The information processing method according to claim 11, ...:
specify, based on schedules of the plurality of users, the first user located near the specific place at the specific date and time; extract, based on the emotion history, the first level of the specific emotion associated with the specific date and time and the specific place; and predict the second level of the specific emotion in the specific place at the specific date and time based on the extracted first level of the specific emotion. (Guerts Par. 47-" An embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity under combined control of: previous emotion data recorded in the history log and representative of one or more previous emotional states of the user and associated with one or more pervious time intervals, and previous activity data recorded in the history log and representative of one or more previous activities of the user and associated with the one or more previous time intervals.”)
Regarding Claim 6 and Claim 16, Guerts in view of Liu teach The information processing system according to claim 5, wherein the processing circuitry is further configured to: … and The information processing method according to claim 15, further comprising ...:
predict the second level of the specific emotion of the first user in the specific place at the specific date and time, based on a future schedule of the first user and the first level of the specific emotion of the first user stored as the emotion history. (Guerts Par. 47-“ An embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity under combined control of: previous emotion data recorded in the history log and representative of one or more previous emotional states of the user and associated with one or more pervious time intervals, and previous activity data recorded in the history log and representative of one or more previous activities of the user and associated with the one or more previous time intervals.”; Par. 69-" In the invention, a particular emotional state, determined to be applicable to an individual in a particular time interval, is sought to be brought into relation with a particular activity of this individual in this particular time interval, or with the particular activity in this particular time interval and one or more further activities in one or more further time intervals preceding the particular time interval. As will be discussed later, a recorded history of the user's emotions and activities can be used as a diary or as a microblog with emotional annotation, or the recorded history can be used as a basis for a recommender system implemented by the data processing system 120. As known, a recommender system is a system for processing and filtering information in order to generate recommendations to one or more individuals with regard to information items (specific books, specific movies, specific music, specific web pages, etc.), social items (specific events, specific social groups, specific persons), health-related issues, dietary issues, etc., etc., that are likely to be of interest or benefit to the one or more individuals. Accordingly, data pertaining to the user's activity need to be provided to the server 110 so as to be able to tie an emotional state of a user to one or more activities of the user.”)
Regarding Claim 7 and Claim 17, Guerts in view of Liu teach The information processing system according to claim 5, wherein the processing circuitry is further configured to: … and The information processing method according to claim 15, further comprising ...:
Guerts disclose emotional state and the following feature is expounded upon by Liu:
extract, from the emotion history, a second user of the plurality of users, wherein a preference of the second user is similar to a preference of the first user; specify, based on a schedule of the second user, the first user located near the specific place at the specific date and time; extract, based on the emotion history, the first level of the specific emotion associated with the specific date and time and the specific place; and predict the second level of the specific emotion in the specific place at the specific date and time based on the extracted first level of the specific emotion. (Liu Par. 39; Par. 47; Par.84-“ Hardware processor 312 can use the recommendation program to execute and/or interact with the mechanisms described herein for: obtaining information associated with an objective of a user of a computing device from a plurality of data sources; identifying an objective for a user of a user device; receiving information associated with the user from multiple data sources; determining that a portion of information from each of the multiple data sources is relevant to the user having the identified objective; assigning the user into a group of users from a plurality of groups based on the identified objective and the portion of information from each of the multiple data sources; determining a target profile associated with the user based on the identified objective and the assigned group; generating a current profile for the user based on the portion of information from each of the multiple data sources; comparing the current profile with the target profile to determine a recommended action, where the recommended action is determined to have a likelihood of impacting the emotional state of the user; causing the recommended action to be executed (e.g., on a device possessed by, or located proximate to, the user); determining one or more devices connected to the computing device, wherein each of the one or more devices has one or more device capabilities; and/or transmitting and receiving data through communications link 108.”).
Guerts and Liu are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Guerts to improve upon the emotional state data analysis, as taught by Liu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Guerts with the motivation of determining one or more goals or objectives associated with the user, and recommend one or more actions that may impact the physical state, emotional state, and/or behavioral disposition associated with the user (Liu Par.34).

Regarding Claim 8, Guerts in view of Liu teach The information processing system according to claim 1, … 

wherein the behavior history further includes at least one of a facial expression of the first user or a voice of the first user, and the processing circuitry is further configured to perform emotion recognition based on the voice of the first user and perform language analysis on text included in the voice of the first user. (Guerts Par. 66-“ Selecting a particular one of the options from the menu generates the first context data representative of the particular emotion associated with the particular option as selected by the user. As another example, the user-interface is configured for speech-to-data conversion, and the user may enter a voice command indicative of his/her currently emotion as felt.”; Par. 32-“ pattern recognition software running on a computer in order to determine an emotional state of the user. Such software is known in the art. For background on such software and computer vision systems see, e.g., “Coding, Analysis, Interpretation, and Recognition of Facial Expressions”, Irfan A. Essa, Georgia Institute of Technology, Graphics, Visualization and Usability Center, Technical Report # GIT-GVU-98-23, August 1998, of which an abridged version appeared in IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 19 (7), July, 1997; and “Emotion Recognition Using PHOG and LPQ features”, Abdinav Dhall et al., 2011 IEEE International Conference on Automatic Face & Gesture Recognition (FG 2011), Santa Barbara, USA, March 2011.”; Par. 78*- semantics)
Regarding Claim 9, Guerts in view of Liu teach The information processing system according to claim 1, further comprising a communication network configured to ...

receive a request for the emotion forecast map in the specific place at the specific date and time from an external device, wherein the processing circuitry is further configured to: (Guerts Par. 60-“ The most recently accumulated biosensor data may then be uploaded to the server 110, e.g., once every day, once every week, upon a user-command or upon request from the server 110, etc.)
predict the second level of the specific emotion in the specific place at the specific date and time, based on the relation of the specific date and time and the specific place, and the emotion history; generate the emotion forecast map based on the second level of the specific emotion; and transmit the generated emotion forecast map to the external device via the communication network. (See Claim 1 & Par. 67-71 for communication example)
Regarding Claim 10, Guerts in view of Liu teach The information processing system according to claim 9,...
wherein the communication network is further configured to receive the request for the emotion forecast map of a second user of the plurality of users from the external device, ... and the processing circuitry is further configured to: (Guerts Par. 60-“ The most recently accumulated biosensor data may then be uploaded to the server 110, e.g., once every day, once every week, upon a user-command or upon request from the server 110, etc.)
extract, from the emotion history, the second user; specify, based on a schedule of the second user, the first user located near the specific place at the specific date and time; predict the second level of the specific emotion in the specific place at the specific date and time based on the emotion history of the first user; generate the emotion forecast map based on the second level of the specific emotion; and transmit the emotion forecast map for the second user to the external device via the communication network.. (See Claim 1; Par. 47-" An embodiment of the personal electronic device is configured for generating a recommendation with regard to a future activity under combined control of: previous emotion data recorded in the history log and representative of one or more previous emotional states of the user and associated with one or more pervious time intervals, and previous activity data recorded in the history log and representative of one or more previous activities of the user and associated with the one or more previous time intervals.”; Par. 67-71 for communication example)

Guerts disclose emotional state and the following feature is expounded upon by Liu:
...a preference of the second user is similar to a preference of the first user in the specific place at the specific date and time,... (Liu Par. 39; Par. 47; Par.84-“ Hardware processor 312 can use the recommendation program to execute and/or interact with the mechanisms described herein for: obtaining information associated with an objective of a user of a computing device from a plurality of data sources; identifying an objective for a user of a user device; receiving information associated with the user from multiple data sources; determining that a portion of information from each of the multiple data sources is relevant to the user having the identified objective”)
Guerts and Liu are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Guerts to improve upon the emotional state data analysis, as taught by Liu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Guerts with the motivation of determining one or more goals or objectives associated with the user, and recommend one or more actions that may impact the physical state, emotional state, and/or behavioral disposition associated with the user (Liu Par.34).
Regarding Claim 11, 
Guerts teaches
An information processing method, comprising: in an information processing system that includes processing circuitry: acquiring, by the processing circuitry, a behavior history of a first user of a plurality of users; (Guerts Par. 9-“ The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; determining activity data representative of an activity of the user taking place in the particular time interval; and recording in the history log activity data that is representative of the activity and that is associated with the particular time interval.; Par. 11 “); 
determining, by the processing circuitry, a first level of a specific emotion based on the behavior history; (Guerts Par. 16-17-“ In an embodiment of the method of the invention, the associating of the emotional state with the biosensor data comprises: receiving first context data submitted by the user via the data network and associated with the particular time interval, the first context data being representative of the emotional state as interpreted by the user; and including the first context data into the emotion data. The emotional state of the user during the particular time interval is represented by the first context data received from the user via the data network.”; Par. 49); 

controlling, by the processing circuitry, a storage device to store, as an emotion history, the first level of the specific emotion, and a date and time and a position at which the specific emotion occurs; (Guerts “Par. 9- The method comprises: receiving the biosensor data via the data network; associating with the biosensor data an emotional state assumed by the user in the particular time interval; recording in a history log emotion data that is representative of the emotional state and that is associated with the particular time interval; Par. 22-"Accordingly, the first context data is generated by, or under control of, the user and forms an interpretation by the user of the emotional state of the user. Alternatively, or in combination with the first context data, the emotional state of the user may be inferred from the biosensor data itself."; Par. 23-"In a further embodiment of the method of the invention, the determining of the activity data, which is representative of the activity of the user in the particular time interval, comprises at least one of: i) receiving via the data network geographical data representative of a geographical location of the user during the particular time interval and determining the activity under control of the geographical location and the particular time interval; ii) receiving via the data network calendar data that is representative of an entry into an electronic calendar of the user and that is relevant to the particular time interval, and determining the activity under control of the calendar data; Par. 78-"As yet another example, the specific portion relates to a specific emotional state of the first user. As still another example, the specific portion relates to one or more specific characteristics of the uploaded additional data, e.g., a specific keyword occurring in one or more text entries, or a specific keyword occurring in one or more identifiers of the pictures, audio clips, video clips, etc."; Par. 98- computer system)
generating, by the processing circuitry, an emotion forecast map based on the second level of the specific emotion, wherein the emotion forecast map corresponds to an image that includes icons that indicate the second level of the specific emotion at the specific date and time. (Guerts Par. 30;Par. 37-38; Par. 66-“ The first context data may be formed by explicit user-input entered via, e.g., a user-interface (not shown) of his/her communication device or a user-interface (not shown) of his/her biosensor sub-system. The explicit user-input is configured so as to be indicative of this user's current emotion. For example, the user-interface may provide a menu of a plurality of pre-configured selectable options, each particular one of the options being indicative of a particular one of a plurality of emotions. The options may be presented in a graphical part of the user-interface, for example, as icons or graphical symbols, as colors or as words or expressions in a written natural language. Selecting a particular one of the options from the menu generates the first context data representative of the particular emotion associated with the particular option as selected by the user. As another example, the user-interface is configured for speech-to-data conversion, and the user may enter a voice command indicative of his/her currently emotion as felt.”)
Guerts discloses identifying emotion states and the feature is expounded upon by Liu:
predicting, by the processing circuitry, a second level of the specific emotion in a specific place at a specific date and time, based on a relation between the emotion history and at least one of the specific date and time, or the specific place; (Liu Par. 47-"It should also be noted that the physical or emotional state of a user can be considered an overall snapshot or view of the user's physical characteristics or emotions at a point in time. Because multiple factors can be involved in a user's physical or emotional state, the physical or emotional state can fluctuate even over short periods of time. By using data relating to the user from multiple sources, a user's physical or emotional state can be predicted, which can be used to determine whether to recommend  a particular action at a given time. "; Par. 35-"Such data can include contextual data, social data, personal data, etc. For example, the mechanisms can predict a current mood state for the user based on content and/or information ... location data associated with the user (e.g., from the user device), …from an online calendar), ...(e.g., a particular time and portion of the day ...; Par. 51-"As another example, from one or more data sources 110, data storage engine 112 can receive and/or request data that includes timing information related to an activity, such as a duration of the activity, a time corresponding to the activity, etc. As yet another example, data storage engine 112 can receive and/or request data that includes a number of occurrences of an activity engaged in by one or more users during a given time period (e.g., a day of the week, a couple of days, weekdays, weekends, etc.), a number of users that engage in a given activity, and/or any other suitable information relating to frequency information related to a given activity. As still another example, in some implementations, data storage engine 122 can receive information indicating a user's preferences and/or prior actions relating to information, such as information indicating that a user frequently checks a weather forecast at a particular time (e.g., 7 AM, before leaving for work, and/or any other suitable time). As still another example, in some implementations, data storage engine 122 can receive information indicating a user's schedule, such as a date, time, and/or location of an upcoming appointment and/or meeting, a date and/or time of an upcoming trip, and/or any other suitable information."; Par. 81- processor, server, network; Par. 126-[emotion history]- “For example, prior to executing the particular action using the output device, the recommendation system can determine the current emotional state of the user and, upon determining that the emotional state of the user is "angry" based on user data, can inhibit the action from being executed on the output device. In another example, the recommendation system can determine that the particular action can be executed on the output device upon determining that the emotional state of the user is anything except for "angry"--e.g., as the recommendation system has determined from historical user data that actions taken by one or more output devices are not well received when the user is experiencing an "angry" emotional state.”)


Guerts and Liu are directed to emotional state data analysis.  Given the analogous art, It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Guerts to improve upon the emotional state data analysis, as taught by Liu, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make the modification to the teachings of Guerts with the motivation of determining one or more goals or objectives associated with the user, and recommend one or more actions that may impact the physical state, emotional state, and/or behavioral disposition associated with the user (Liu Par.34).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US Patent Publication No. 20160063993A1 to Dolan et al. – Abstract - “Facet Recommender” creates conversational recommendations for facets of particular conversational topics, and optionally for things associated with those facets, from consumer reviews or other social media content. The Facet Recommender applies a machine-learned facet model and optional sentiment-model, to identify facets associated with spans or segments of the content and to determine neutral, positive, or negative consumer sentiment associated with those facets and, optionally, things associated with those facets. These facets are selected by the facet model from a list or set of manually defined or machine-learned facets for particular conversational topic types. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chesiree Walton, whose telephone number is (571) 272-5219.  The examiner can normally be reached from Monday to Friday between 8 AM and 5 PM.  If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Patricia Munson, can be reached at (571) 270-5396.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,

/CHESIREE A WALTON/Examiner, Art Unit 3624